Citation Nr: 0906076	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-38 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a 
lumbar spine disorder. 

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance and/or at the housebound 
rate.

3.  Entitlement to a total disability rating for individual 
unemployability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1953 to March 1955.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2005 rating 
decision by the Phoenix Regional Office (RO) of the 
Department of Veterans Affairs (VA) that continued a 40 
percent rating for the Veteran's service-connected lumbar 
spine disorder and denied entitlement to special monthly 
compensation based on aid and attendance/housebound rate and 
TDIU.  In December 2005 correspondence, the Veteran's 
representative requested a Travel Board hearing.  In March 
2007 correspondence, the Veteran's representative requested a 
Decision Review Officer (DRO) hearing in lieu of a hearing 
request before a member of the Board.  In June 2007, the 
Veteran testified before a DRO; a transcript of that hearing 
is of record.  

By rating action of November 2005, the veteran's was granted 
service connection for a separate disability of left lower 
extremity radiculopathy, assigned a 20 percent evaluation.  
On a VA Form 9 from the Veteran in December 2005, he 
indicated that he was in disagreement with the VA but did not 
specify the issue or issues.  This was construed as further 
appeal on the issues pending on the title page.  However, the 
subsequent evidence appeared to also express disagreement 
with the November 2005 rating action with regard to the 
evaluation assigned for the left lower extremity 
radiculopathy.  VA treatment records dated after the November 
2005 rating decision appeared to show an increase in severity 
of symptoms relating to the Veteran's left lower extremity.  
Records dated in late 2005 and 2007 reported that the 
Veteran's left leg was shorter than his right leg and that 
there was marked atrophy in his quadriceps.  Accordingly it 
appears that the veteran is pursuing this issue.  This matter 
is referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues seeking service connection for TDIU is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's lumbar spine disorder is manifested by 
forward flexion of the thoracolumbar spine 30 degrees or 
less; there is no evidence of unfavorable ankylosis of the 
entire spine or incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least six weeks 
during the past year. 

2.  The veteran requires the regular assistance of another to 
perform activities of daily living due to his service- 
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for assigning a disability rating in excess 
of 40 for a lumbar spine disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5242, 5243 (2008).

2.  The criteria for special monthly compensation based on 
the need for the regular aid and attendance have been met. 38 
U.S.C.A. §§ 1114(l), 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.350(b), 3.352 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist


The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide. 38 C.F.R. § 3.159(b)(1) (including as revised 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In regards to the claim seeking entitlement to special 
monthly compensation based on the need for regular aid and 
attendance and/or at the housebound rate, the Board finds 
that the requirements of the VCAA are essentially met.  Since 
the decision below represents a grant of the benefit sought, 
and does not prejudice the appellant, there is no need to 
belabor the impact of the VCAA on this claim.

In regards to the claim seeking an increased rating for a 
lumbar spine disorder, the veteran was advised of VA's duties 
to notify and assist in the development of his claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  An 
October 2004 letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, the evidence he was responsible for providing, and 
advised him to submit any evidence or provide any information 
he had regarding his claim.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the Veteran of disability rating 
and effective date criteria.  The Veteran is not prejudiced 
by this process, and it is not alleged otherwise.

The Veteran did not receive notice with the degree of 
specificity required by Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  While this notice error is presumed prejudicial, 
the Board finds that it did not affect the essential fairness 
of the adjudication because a reasonable person could be 
expected to understand from the notice given what was needed, 
and the veteran had actual knowledge of the critical elements 
of Vazquez-Flores notice requirements.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); see Vazquez-Flores, 22 Vet. 
App. At 48.  Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her own claim.  Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).

October 2004 and March 2006 letters provided the Veteran 
notice that he needed to submit evidence showing that his 
service-connected disability had increased in severity.  A 
November 2005 statement of the case informed him of the 
criteria used to lumbar spine disabilities.  While this was a 
post-decisional document, he had ample time to respond, 
participated in a June 2007 DRO hearing, and the claim was 
thereafter readjudicated (by an October 2008 supplemental 
SOC).  A March 2006 letter explained how disability ratings 
are assigned (including that impact of the disability on 
employment is considered) and provided examples of the types 
of medical and lay evidence the veteran could submit to 
support an increased rating claim.

The evidence clearly shows that the Veteran had actual 
knowledge of what was needed to substantiate the claim.  
Further notice would provide him no information of which he 
is unaware, but would merely bring further redundancy into 
the process, and further notice is not required.

The Veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in December 2004.  He 
has not identified any pertinent evidence that remains 
outstanding. VA's duty to assist is also met.

II.  Factual Background, Criteria, & Analysis

A.  Increased Rating for a Lumbar Spine Disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2008).  Separate diagnostic codes identify 
the various disabilities. 38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the Veteran working or seeking work.  
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness or 
pain on motion. 38 C.F.R. §§ 4.40, 4.45, 4.59;  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA must consider any part of 
the musculoskeletal system that becomes painful on use to be 
"seriously disabled." 38 C.F.R. § 4.40.

The enumerated criteria for back disabilities set forth in 
VA's Schedule were changed, effective September 26, 2003. 68 
Fed. Reg. 51,454 (August 27, 2003).  As the Veteran's 
increased rating claim was filed after that date (August 
2004) only the revised regulations apply to his claim.  The 
change revised the spine criteria to "ensure that it uses 
current medical terminology and unambiguous criteria, and [to 
ensure] that it reflects medical advances that have occurred 
since the last review."  It addition to renumbering the 
Diagnostic Codes, it also provides a new "General Rating 
Formula for Diseases and Injuries of the Spine," under which 
it is contemplated that all spine disabilities will be 
evaluated.  (Intervertebral disc syndrome will be rated under 
the general rating formula for the spine or under a formula 
for disc syndrome based on incapacitating episodes.) Id.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  Effective 
September 26, 2003, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  68 
Fed. Reg. 51454, 51456-58 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243).

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately. 68 Fed. Reg. 51454, 51456 (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1)).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)).

Under Code 5243 for intervertebral disc syndrome is to be 
evaluated on the basis of incapacitating episodes over the 
previous 12 months or by combining separate ratings of its 
chronic orthopedic and neurologic manifestations, whichever 
method results in the higher rating. Id.  Incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months warrant a 60 percent rating.  This is the 
highest rating available under this code.

The Federal Register version setting forth the final rule 
indicates that the three notes following the version of 
Diagnostic Code 5293 that became effective on September 23, 
2002, were deleted when intervertebral disc syndrome was 
reclassified as Diagnostic Code 5243 in the criteria that 
became effective on September 26, 2003.  This was apparently 
inadvertent and has now been corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004), a final correction that was 
made effective September 26, 2003.  Note (1) states that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) states that when 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (3) states that if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

On December 2004 VA examination, it was noted that the claims 
file was reviewed.  The veteran denied any bowel or bladder 
changes or problems.  He used a wheelchair when outside of 
his home and used a cane almost all the time.  He could walk 
30 to 40 feet without a cane, but used it almost incessantly.  
He took Tylenol with codeine two to three times a day due to 
pain.  The low back pain limited his ambulation and he spent 
most of his time in a wheelchair or in a recliner.  When he 
ambulated, the pain in his low back and left leg, ankle, and 
knee increased.  The pain would increase up to 10/10 and he 
would have to rest 20-30 minutes in his recliner before the 
pain would subside with Tylenol with codeine.  When the pain 
subsided to a tolerable amount, he would get up if necessary.  
He had multiple steroid injections in the past.  He was 
diagnosed with osteoporosis.  On examination, he had a 
guarded gait, was cautious, and limped on the left leg.  He 
was 5'11" and now was 5'8".  There was obvious kyphosis and 
tenderness in the lumbosacral area per pressure and palpation 
without any heat erythema or signs or symptoms of infection.  
Upon rotation or movement of the back, pain was elicited with 
minimal movement.  Forward flexion was to 25 degrees and 
extension was barely perceptible at 3 degrees.  Left lateral 
flexion was at 18 degrees and right lateral flexion was to 15 
degrees.  Left lateral rotation was to 20 degrees and right 
lateral rotation was to 30 degrees all limited by pain.  The 
Veteran had chronic low back pain with severe degenerative 
joint disease as of 1994.  Current x-rays showed some 
abnormalities such as spondylolisthesis grade 1-2 and severe 
degenerative disc disease of L5-S1.  There also might be some 
asymmetric loss of height in the left side of L5.  

Treatment records from Phoenix VA Medical Center (VAMC) dated 
from 2004 to 2007 showed continuous treatment for the 
Veteran's low back disorder.  The Veteran underwent physical 
therapy and was issued a TENS unit.  In August 2005, a 
request/prescription was made to "prosthetics" to have the 
Veteran's tub removed and a shower installed due to various 
disabilities.  In 2007, he had continued complaints of back 
pain and underwent treatment with an Activator.  Ankylosis 
was not shown.  

During the June 2007 DRO hearing, the Veteran testified that 
when he tries to ambulate he had pain in his leg, back, hips, 
ankle, and knee.  He reported that he was never without pain 
and needed assistance with getting out of bed, as well as 
with many other daily activities.  

Based on a review of the record, the Board finds that such 
findings are consistent with a 40 percent rating for forward 
flexion of the thoracolumbar spine 30 degrees or less.  In 
order to warrant a higher evaluation, the veteran's back 
disability must be productive of unfavorable ankylosis of the 
entire thoracolumbar spine or incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the past year.  Here, ankylosis was 
not shown.  The record showed that the veteran retained, 
albeit severely limited, motion of his low back.  A higher 
(50) percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine is not warranted under the General Rating 
Formula for Diseases and Injuries of the Spine.  Although the 
records showed that the veteran remained in bed, in a 
wheelchair, or in a recliner for most of the day, the medical 
evidence did not show that he was prescribed bed rest by a 
physician and treated by a physician for at least six weeks 
due to any incapacitating episodes.  Note 1 following Code 
5243 provides that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Consequently, he does not qualify 
for a higher than 40 percent (i.e. 60 percent) rating for 
incapacitating episodes under Code 5243.

To the extent that the veteran's low back disability has 
neurological manifestations, the Board notes that the veteran 
is already in receipt of a separate 20 percent rating for 
left lower extremity radiculopathy under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  This is a separately rated disability 
that is not on appeal at this time.

In deciding the veteran's increased evaluation claim, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 506 (2007), and whether the veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  The Board finds that 
the currently-assigned rating has been consistent throughout 
the appeal period. Thus, no separate periods of different 
ratings are in order.

Thus, a rating in excess of 40 percent for thoracolumbar 
spine disorder is not in order.



B.  Special Monthly Compensation Based on the Need for 
Regular Aid and Attendance and/or at the Housebound Rate.

Compensation at the aid and attendance rate is payable when 
the veteran, due to service-connected disability, has 
suffered the anatomical loss or loss of use of both feet or 
one hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance. 38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. § 3.350(b) (2008).  Determinations as to the 
need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of the claimant to dress or undress 
himself/herself or to keep himself/herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed himself/herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
"Bedridden" will be a proper basis for the determination, and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need. 38 C.F.R. § 3.352(a) (2008).

The Veteran is in receipt of a combined 50 percent evaluation 
for his service-connected disabilities.  He is in receipt of 
a 40 percent evaluation for a lumbar spine disorder and a 20 
percent evaluation for left lower extremity radiculopathy.  

On VA Form 21-2680 examination for housebound status or 
permanent need for regular aid and attendance, the examiner 
reported that the Veteran was unable to leave the house 
alone.  He would leave the house for doctors' appointments or 
to eat two to three times per week only.  Now, due to low 
back pain he sat in a recliner at home.  He could only walk 
40 to 40 feet with a cane due to low back and lower extremity 
pain.  The examiner added that the veteran received 
ambulation assistance from his wife (also elderly), 
assistance with bathing, dressing, (shoes and socks on and 
off), and could no longer do the family cooking that he 
always did due to low back and lower extremity pain.  It was 
certified that daily skilled services were not indicated.   

On December 2004 VA examination, it was noted that the 
Veteran's back pain had significantly limited his activities, 
ability to function, and infringed on his daily life 
activities.  It was noted that he was in a wheelchair outside 
of the home, and used a cane most of the time.  He needed 
assistance in getting out of bed often in the morning and 
sometimes at night when he needed to go to the bathroom.  His 
wife helped him.  He needed help with showering.  He 
intermittently needed assistance putting on his own shoes and 
socks.  Sometimes his wife would help him dress and put on 
his shoes and tie them.  The pain was worse with activity and 
ambulation, so he spent most of the time in a recliner chair, 
as his wheelchair had been hurting him lately.  He could only 
ambulate 30-40 feet with a cane.  He also received ambulation 
assistance from his wife.  He lost his driver's license eight 
months ago because of vision loss from macular degeneration 
that was diagnosed in the previous year.  The examiner noted 
that the Veteran needed assistance per this report and per 
this examination, for ordinary things around his home to 
avoid hazards.  He rarely left his home, maybe one to three 
times a week for short stints.  He was not able to go grocery 
shopping anymore due to the pain in his back.  He no longer 
cooked as he could not stand up long enough to cook.  His 
vision caused another impairment which could contribute 
towards safety and hazard dangers of daily activities.  He 
had not been hospitalized for regular care in a nursing home.  
He spent the day sitting in his recliner, watching TV, and 
ambulating around the home a little bit.  He ate meals in his 
recliner because sitting at the table caused too much pain.  
His wife helped him get in and out of the chair.  He 
indicated that his recreational activities were limited to 
watching television.  He could no longer climb a ladder nor 
do lawn work.  He had to ask other people to help him with 
the things that needed to be done around the house as he 
could no longer do them due to back pain.  

The examiner specifically commented that in regards to aid 
and attendance, the Veteran appeared, per the record and 
examination, to be in accordance with his request that he 
needed aid and attendance because he was housebound and this 
problem was a result of his chronic low back pain, which was 
service-connected.   

Based upon the evidence of record, the Board finds that the 
veteran's service connected disabilities render him so 
helpless as to require the aid and attendance of another.  
Accordingly, the criteria for increased rate of compensation 
pursuant to 38 U.S.C.A. § 1114(l) are met.

Housebound

38 C.F.R. § 3.350 (i) (2) provides that special monthly 
compensation at the 38 U.S.C.A. § 1114 (s) rate is available 
where the veteran is permanently housebound by reason of 
service-connected disability or disabilities.  The Veteran 
must be "substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime." Id.

Because special monthly compensation at the aid and 
attendance rate set forth at 38 U.S.C.A. § 1114 (l) is 
greater than special monthly compensation at the rate set 
forth at 38 U.S.C.A. § 1114 (s), the claim for special 
monthly compensation at the housebound rate is moot.


ORDER

A rating in excess of 40 percent for a lumbar spine disorder 
is denied. 

Entitlement to special monthly compensation based on need for 
aid and attendance is granted, subject to the laws and 
regulations governing payment of monetary benefits.

REMAND

The Veteran claims entitlement to TDIU.  After a thorough 
review of the Veteran's claims file, the Board finds that 
this issue must be remanded for further development.

Although the Veteran does not meet the scheduler criteria for 
TDIU of 38 C.F.R. § 4.16(a), he has demonstrated difficulty 
securing substantially gainful employment.  VA may not reject 
a claim for entitlement to TDIU without producing evidence, 
as distinguished from mere conjecture, that the Veteran's 
service-connected disabilities do not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  VA has 
a duty to supplement the record by obtaining an examination, 
which includes an opinion as to what, if any, affect the 
Veteran's service-connected disabilities have on his ability 
to work.  Friscia, 7 Vet. App. at 297; see also Beaty, 6 Vet. 
App. at 538.  There is no such medical opinion of record.  
Accordingly, remand is required for a VA examination.

Further, a review of the evidence appeared to raise a claim 
seeking entitlement to an increased rating for left lower 
extremity radiculopathy.  That issue is referred to the RO 
for appropriate disposition.  The issue of entitlement to 
TDIU is inextricably intertwined with the resolution of the 
claim for an increased rating for left lower extremity 
radiculopathy because entitlement to TDIU requires 
consideration of the effect on employability of all service-
connected disabilities.  Accordingly, appellate review of the 
veteran's TDIU claim must be deferred because this new issues 
is inextricably intertwined and must first be addressed by 
the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

Accordingly, the case is remanded for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be asked to 
identify all VA and non-VA providers who 
have treated or evaluated him for a left 
lower extremity radiculopathy since 2004 
and a lumbar back disorder since 2007.  He 
must then be given an opportunity to 
respond.  The RO/AMC should obtain 
complete records (those not already 
secured) of such treatment from all 
sources identified.  

2.  The RO/AMC must afford the veteran a 
VA examination to determine the impact of 
his service-connected disabilities on his 
employability.  All pertinent 
symptomatology and findings must be 
reported in detail. Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner.  The examiner must elicit from 
the Veteran, and record for clinical 
purposes, a full work and educational 
history.  Based on the review of the 
claims file, the examiner must provide an 
opinion as to whether the Veteran is 
unable to obtain or retain employment due 
only to his service-connected 
disabilities, consistent with his 
education and occupational experience, 
irrespective of age and any nonservice-
connected disorders.  A complete rationale 
for any opinions expressed must be given.  

3.  The RO/AMC must notify the Veteran 
that it is his responsibility to report 
for any scheduled examination and to 
cooperate in the development of the claim, 
and that the consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report for 
any scheduled examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO/AMC must implement 
corrective procedures.

5.  The RO/AMC must adjudicate the issue 
of entitlement to an increased rating for 
his service-connected left lower extremity 
radiculopathy.  To vest the Board with 
jurisdiction over any adverse decision on 
this claim, the Veteran must submit a 
timely notice of disagreement as well as a 
timely substantive appeal.

6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim of TDIU 
remains denied, a supplemental statement 
of the case must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the 


United States Court of Appeals for Veterans Claims for 
additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


